PER CURIAM.
This is an appeal from an order which found appellant in contempt and directed him to pay back alimony plus attorney’s fees or be incarcerated. We affirm the trial court’s order except as to the attorney’s fees which we reverse and remand solely because of the trial court’s failure to set forth the specific findings required by Florida Patient’s Compensation Fund v. Rowe, 472 So.2d 1145 (Fla.1985), modified on other grounds by Standard Guaranty Insurance Co. v. Quanstrom, 555 So.2d 828 (Fla.1990); Underwood v. Elliott, 601 So.2d 317 (Fla. 1st DCA 1992); Jones v. Jones, 629 So.2d 1090 (Fla. 1st DCA 1994).
GLICKSTEIN and WARNER, JJ., and ALVAREZ, RONALD V., Associate Judge, concur.